Citation Nr: 1109525	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-03 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ann Arbor, Michigan


THE ISSUE

Entitlement to payment or reimbursement for private medical expenses incurred between June 4, 2007, and June 8, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from November 1966 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs Medical Center (VAMC) in Ann Arbor, Michigan.

This case was brought before the Board in June 2009, at which time the claim was remanded to allow the Veteran's representative an opportunity to review the instant claim and provide written argument.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1. Service connection has been established for posttraumatic stress disorder (PTSD) and residuals of a right foot injury with a combined disability evaluation of 30 percent.  

2. The Veteran received medical care at University of Michigan Health System June 4-8, 2007, and was transported to the facility via ambulance services.

3. The Veteran did not receive private emergency treatment for a service-connected disability or for a non-service-connected disability associated with and aggravating a service-connected disability.

4. At the time of private treatment, the Veteran had coverage under a health plan for payment or reimbursement of at least part of the private emergency treatment.



CONCLUSION OF LAW

The criteria for reimbursement or payment of private medical expenses incurred on June 4-8, 2007, including emergency transportation expenses, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-17.1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The Board observes that the requirements under VCAA are not applicable where further assistance would not aid the Veteran in substantiating a claim, including if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 38 U.S.C.A. § 5103A(a)(2) (the Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim').

As discussed in the decision below, resolution of the Veteran's claim wholly depends on the interpretation of relevant law with respect to whether the Veteran is entitled to payment or reimbursement of private medical expenses incurred for treatment at a non-VA medical facility.

VCAA notice is not required because this part of the claim involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the Veteran ineligible for the claimed benefit).

Analysis

The Veteran is claiming entitlement to reimbursement of private medical expenses incurred June 4-8, 2007, for treatment at a non-VA medical facility.  In various statements, the Veteran asserted that he sought emergency treatment and was informed by emergency medical services (EMS) personnel that, according to state law, they were required to transport him to the nearest hospital, which was the University of Michigan medical center.  

Under 38 U.S.C.A. § 1728, VA may reimburse a Veteran for reasonable value of emergency treatment furnished in a non-VA facility, or in lieu of that, make payment directly to a hospital or other health care provider that furnished such treatment on behalf of the Veteran, if other requirements discussed below are met.  38 U.S.C.A. § 1725 (West 2002).  Generally, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care.

Reimbursement or payment for expenses not previously authorized may be made only under the following circumstances (all criteria a, b, and c must be met):

(a) for Veterans with service connected disabilities, treatment not previously authorized is rendered for (1) an adjudicated service-connected disability; or (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability; or (3) any disability of a Veteran who is permanently and totally disabled as a result of a service-connected disability; or (4) for any illness, injury or dental disability in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31;

(b) such treatment was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  

See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120.

Failure to satisfy any one of the three criteria (a, b, or c) listed above precludes VA from paying unauthorized medical expenses incurred at a private hospital.  See 38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.

The record reflects that service connection is in effect for PTSD and residuals of a right foot injury, with a combined disability evaluation of 30 percent.  The record indicates the Veteran was transported to the emergency room with right upper quadrant pain and diffusely tender abdomen.  He was diagnosed with pulmonary nodules, possible partial small-bowel obstruction, hypoxia and pleural effusion, all non-service-connected disabilities.  Thus, the Veteran does not meet the threshold criteria under 38 U.S.C. 1728.  Therefore, the Veteran is not eligible for medical expense reimbursement under 38 U.S.C. 1728 for the hospital treatment provided, regardless of the emergent nature of the treatment.  38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability.

Because the Veteran did not meet the criteria for payment of authorized or unauthorized medical expenses of 38 U.S.C.A. § 1728 (West 2002), the Veteran's claim for payment must be considered under criteria for determining entitlement under the Veterans Millennium Healthcare and Benefits Act (Act), 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  The provisions of the Act became effective as of May 29, 2000.

Pursuant to 38 C.F.R. § 17.1002, the Veterans Millennium Healthcare and Benefits Act provides for VA to make payment or reimbursement of costs for emergency treatment for non-service-connected disabilities in non-VA facilities, but only if all of the following criteria are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); (emphasis added)

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (a)-(i).

In the instant case, a review of the record indicates that of the requisite criteria set forth above, there is at least one that the Veteran does not satisfy.  Thus reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 cannot be granted for treatment on June 4-8, 2007.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(b).

After a review of the claims folder the Board finds that the Veteran's claim meets criteria (a), (b), (c), (e), and (f); that is, University of Michigan Health System was an emergency care facility; treatment was received for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; a VA facility was not reasonably available; at the time of the asserted emergency, the Veteran was enrolled in the VA health care system; and the Veteran is liable for the cost of his care.  Criteria (h) and (i) are not applicable to this claim.

However, in the instant case, the Board observes criterion (g) is not met.  In this regard, the Board notes the Veteran is covered under Medicare parts A and B, which paid a portion of the claimed expenses.  See, e.g., August 2008 University of Michigan statement.  As the Veteran had coverage under a health-plan which paid for a part of his emergency treatment, criterion (g) has not been satisfied in the instant case.  See 38 C.F.R. § 17.1002(g).

Based on the foregoing, payment or reimbursement of private medical expenses incurred for treatment at a non-VA medical facility on June 4-8, 2007, is not warranted.  The evidence indicates that the Veteran was covered under a health plan which paid a portion of the claimed emergency treatment.  Therefore, the Veteran is not eligible to receive medical expense reimbursement.  See 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002.

As a final note, the Board observes the Veteran is also seeking reimbursement of emergency transportation costs incurred on June 4, 2007.  Reimbursement for ambulance services may be made for transporting a veteran to a facility only if, among other conditions are met, payment or reimbursement for emergency treatment provided by such facility is authorized under 38 U.S.C.A. § 1725.  See 38 C.F.R. § 17.1003 (2010).  As discussed above, payment or reimbursement of expenses for emergency treatment at University of Michigan Health Services, has been denied.  As such, payment or reimbursement for emergency transportation to such treatment must also be denied.  Id.  

Accordingly, for the reasons discussed above, pursuant to provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1002 and 17.1003, reimbursement for medical expenses incurred for medical services rendered by the non-VA treatment provider on June 4-8, 2007, to include emergency transportation, is not warranted.  The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved on the matter.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

The claim of entitlement to payment or reimbursement of private medical expenses for medical care incurred at a non-VA medical facility on June 4-8, 2007, to include emergency transportation, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


